Holmes, J.
This case concerns the applicability of the plain view doctrine to the seizure of property not described in the search warrant. For the following reasons, we hold that the search inside the building does not offend the Fourth Amendment to the United States Constitution.
The Fourth Amendment provides that:
“The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures shall not be violated and no warrants shall issue, but upon probable cause supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”
Thus, general and exploratory searches are prohibited as an evidence gathering tool. Boyd v. United States (1886), 116 U.S. 616; Marron v. United States (1927), 275 U.S. 192. Both state and federal courts are empowered, indeed required, to exclude evidence obtained by means of searches found violative of the Fourth Amendment. Weeks v. United States (1914), 232 U.S. 383, made applicable to states in Mapp v. Ohio (1961), 367 U.S. 643 [16 O.O.2d 384].
*303It has been said that “searches conducted outside the judicial process, without prior approval by a judge or magistrate, are per se unreasonable under the Fourth Amendment — subject only to a few specifically established and well-delineated exceptions.” Katz v. United States (1967), 389 U.S. 347, 357. One exception to the warrant requirement is the “plain view” doctrine, first expressly established in Coolidge v. New Hampshire (1971), 403 U.S. 443. In essence, the plain view doctrine allows police officers, under particular circumstances, to seize an “article of incriminating character” which is not described in their search warrant. The doctrine “is grounded on the proposition that once police are lawfully in a position to observe an item first-hand, its owner’s privacy interest in that item is lost * * *.” Illinois v. Andreas (1983), 463 U.S. 765, 771.
The particular circumstances under which objects of incriminating character could be seized pursuant to the plain view theory were defined in Coolidge by means of a three-part analysis. First, the initial intrusion that brought the police into a position to view the object must have been legitimate. Second, the police, must have inadvertently discovered the object. Third, the incriminating Aature of the object must have been immediately apparent. If the.Coolidge requirements are complied with, then police need not obtain ah-additional warrant before they seize the objects observed. The three-prohg;' analysis was subsequently adopted by the vast majority of jurisdictions, mdludihg Ohio in State v. Williams, supra (55 Ohio St. 2d 82 [9 O.O.3d 81]). It is therefore the appropriate standard to be applied to the facts of thétcase sub 'judice.
Because there is no dispute'here as to the validity of either the search warrant or the initial police- intrusion which allowed police within sight of the seized objects, we begin our analysis by examining the “inadvertent discovery” facet of the plain view doctrine. The requirement that evidence may be seized only if discovered inadvertently was intended to guard against planned, warrantless seizures. As stated in Coolidge, supra, at 471, when police “know in advance [what] they will find in plain view and intend to seize,” they must either include such objects in the initial warrant or obtain an additional warrant. They may not plan an arrest or use a limited warrant for the mere purpose of “maneuvering themselves within plain view of the object they want.” Id. at 470, fn. 26. Otherwise, the exception would swallow up the general rule and circumvent the warrant requirement. Although the lower federal courts have differed on the subject,1 the emergent test for inadvertent discovery became whether the *304police had antecedent probable cause to include the object seized in the warrant’s description. Texas v. Brown (1983), 460 U.S. 730.
Appellees assert that the police planned to enter the premises with a limited warrant for the purpose of conducting a general, warrantless search. This the state denies, but it seems to be admitted that the police strongly suspected the premises to be a “chop shop” prior to the search. They seemingly had indicated as much in their affidavit for a search warrant by inclusion of the phrase “due to a prior investigation.” However, a “generalized expectation” that other stolen property might be present on the named premises is far less than a belief that particular property will be discovered. Texas v. Brown, supra, at 744. Appellees presented some evidence relative to the number of tow trucks ordered by the police to infer that the police had a prior intent to seize more than the one vehicle named in the search warrant. However, the official log of tow truck orders admitted into evidence is fully consistent with police testimony that each tow truck was ordered only after an object was determined to be seizable. There was no other evidence which would tend to show that the police knew of any particular incriminating objects other than the vehicle described in the warrant.
Since the police had neither prior, particularized knowledge of the objects ultimately seized, nor prior intent to seize anything other than the object described in the search warrant, it may reasonably be concluded that the police lacked the antecedent probable cause to have justified their inclusion of the additional objects in the search warrant. This satisfies the inadvertent discovery requirement of the plain view doctrine.
Pursuant to Coolidge, objects may not be seized under the plain view doctrine unless “it is immediately apparent to the police that they have evidence before them.” Id. at 466. By way of contrast, in cases following Coolidge, a probable cause belief became the measure of whether an object’s illegal character was immediately apparent.2 Furthermore, the most recent case discussing the point, Texas v. Brown, supra, expressly rejected the requirement that the investigating officer know with “near certainty” that the object seized was evidence. That court instead applied the rule set forth in Payton v. New York (1980), 445 U.S. 573, 587, that “ ‘[t]he seizure of property in plain view involves no invasion of privacy and is presumptively reasonable, assuming that there is probable cause to associate the property with, criminal activity’ ” (emphasis sic), Texas v. Brown, supra, at 741-742. Such association may arise from the character *305of the property itself or, in the case of auto theft, from the circumstances in which the property is discovered. By the term “probable cause,” the court intended a “ ‘practical, nontechnical’ probability that incriminating evidence is involved.” Id. at 742, quoting Brinegar v. United States (1949), 338 U.S. 160, 176. Where police cannot fairly make a determination based on this standard, then the subject of inquiry requires the more technical determination which the magistrate alone is capable and empowered to make. We therefore conclude that such probable cause to associate an object with criminal activity as is obvious and evident to an ordinary police officer sufficiently satisfies the immediately apparent requirement.
It was asserted below that reliance on Texas v. Brown, supra, is unwarranted because it is a plurality opinion. It may be noted that Coolidge, relied upon by many state courts, and by appellees herein, was also a plurality opinion. The views expressed by the opinion of the court in Coolidge evoked disagreement among the concurring opinions as to the plain view analysis. Such disagreement did not keep the opinion of the court from becoming the law of the land. On the other hand, much stronger agreement is found in Texas v. Brown between the opinion of the court and the concurring Justices, especially on the immediately apparent requirement. See the concurring opinion of Justices Powell and Blackmun, id. at 746.
It is apparent that, in appellees’ view, each individual auto, auto part, or tool seized was within its own individual zone of privacy. This argument would mean that to enter any individual zone, particularly to view the VIN, was a search which must have been justified separately once the subject of the warrant was found. The core of their analysis rests upon views expressed in State v. Williams, supra, and State v. Wilmoth, supra (1 Ohio St. 3d 118). In Williams, it was implied that taking down serial numbers from suspicious objects was violative of the Fourth Amendment. Wilmoth stated that calling in the VIN of a suspicious vehicle was a search pursuant to a “generalized suspicion.” Finally, Wilmoth referred to one with specialized training in finding VINs and spotting stolen autos as “ ‘generalized suspicion’ personified”; and the fact that something was immediately apparent “in the eyes of the expert” was considered insufficient. See Williams, supra, at 87, and Wilmoth, supra, at 119-120. We now reconsider both opinions.
In Illinois v. Andreas, supra (463 U.S. 765), at 771, the court stated that where an inspection does not intrude on a legitimate expectation of privacy, then there is no search subject to the Warrant Clause. Courts which have considered the inspection of VINs located on the dashboard and other outer parts of autos have also concluded that such inspections are not a search so long as police have a right to be in the place where they made their observation.3 This would include public places and private *306places where police have made a justifiable entry. The mere act of writing down the VIN has also been characterized as neither a search nor a seizure. United States v. DeBardeleben (C.A. 6, 1984), 740 F. 2d 440, 443. Almost all the above cases involved a search of the files to determine whether the vehicle involved was stolen. In the later cases, use of a computer check to determine whether the vehicle was stolen was upheld. United States v. Kitowski (C.A. 11, 1984), 729 F. 2d 1418, 1421. Other minimally intrusive tests of the illegality or identity of substances or objects have been upheld. See, e.g., United States v. Place (1983), 462 U.S. 696.
The United States Supreme Court has most recently spoken on this subject in New York v. Class (Feb. 25, 1986), _ U.S. _, 89 L.Ed. 2d 81. In that case, after police had lawfully stopped defendant’s automobile, an officer opened the car door, reached up onto the dashboard to move papers from over the VIN and, in the process, saw a pistol protruding from underneath the driver’s seat. At issue was the legality of the intrusion to view the VIN. After noting the part played by VINs in “the pervasive regulation by the government of the automobile,” the court stated, “it is unreasonable to have an expectation of privacy in an object required by law to be located in a place ordinarily in plain view from the exterior of the automobile. The VIN’s mandated visibility makes it more similar to the exterior of the car than to the trunk or glove compartment. * * * [T]hus to examine it does not constitute a ‘search.’ ” Id. at 90.
While the vehicles and parts in the present case were located on private property and not on a public highway as in Class, supra, the holding is fully applicable. For public property is indistinguishable from areas of private property upon which the police officer has a legal right to be. See, e.g., Washington v. Chrisman (1982), 455 U.S. 1, 8-9. Evidence of crime observed by police in either circumstance may be lawfully seized.
We, therefore, conclude that the mere act of viewing a VIN is not a search within the meaning of the Fourth Amendment so long as police are lawfully in a position to make the observation. Nor can it be rationally concluded that a computer check of the VIN is more violative of the Fourth Amendment than viewing it. Consequently, we hold that police may make computer checks of lawfully obtained VINs where their purpose is to negate or establish whether the auto is stolen.
There can be no doubt that specialized training in the practices of professional auto thieves is extremely advantageous to police investigation work. Far from raising the level of police suspicion toward innocent objects and situations, advanced training helps them to distinguish between *307that which is innocent and that which is illegal. Further, with auto theft and the so-called “chop shop” being the big business that it is today, it is common practice to have trained experts present when executing a search for stolen autos. In the case subjudice, the expertise was concomitant with membership in the special Auto Theft Unit.
In United States v. Cortez (1981), 449 U.S. 411, 417-418, the standard for the assessment of probable cause was broadened to include the specialized knowledge and experience of police officers. In Texas v. Brown, supra, the suspicion of the police officer based on his knowledge and experience was held to expressly satisfy the standard of probable cause. See id. at 742-743, and also the concurring opinion of Justices Powell and Blackmun at 746. Consequently, an officer may rely on specialized knowledge and training “to draw inferences and make deductions that might well elude an untrained person.” Id.
The unnecessarily broad language of Wilmoth would convert every legitimate search or seizure into one violative of the Fourth Amendment if the officers executing the search had specially studied that area of law enforcement. This is not the test set down in Coolidge, nor is it generally protective of the people of Ohio. We therefore conclude that in ascertaining the required probable cause to satisfy the immediately apparent requirement, police may rely on their specialized knowledge, training and experience. We further hold that the presence of an auto theft expert at the scene of a lawful search does not offend the Fourth Amendment, but is instead conducive to proper law enforcement and facilitates the recovery of stolen property.
Accordingly, we modify State v. Wilmoth and State v. Williams insofar as they are inconsistent with this opinion.
The appellees here assert that the presence of autos, in various stages of assembly and disassembly, and tools necessary to effect such, is entirely consistent with the legitimate business of an auto body shop. They complain that the seizures were effectively made pursuant to a mere “generalized suspicion” and therefore do not conform to the immediately apparent requirement. Appellees further assert that once the police had observed the object of their search, as defined in the search warrant, they had no power to continue looking and were obligated to withdraw from the premises. It is argued below that the plain view doctrine will not justify the police actions here, which appellees characterize as “a general exploratory search from one object to another until something incriminating at last emerges,” quoting Coolidge, supra, at 466.
This case focuses on the recurring problem of when, and to what extent, the plain view doctrine may be applied to stolen autos and auto parts discovered on private property. It must be remembered that the plain view doctrine and the exigent circumstances doctrine are both separate and distinct exceptions to the Fourth Amendment’s warrant requirement. Thus, a discovery not made under exigent circumstances would require *308police to seize the entire premises and then obtain a warrant, unless the plain view exception applied, in which circumstances no additional warrant would be required.
The problem posed by the application of the plain view doctrine to stolen autos and auto parts is the requirement that the illegal or stolen character of such items be immediately apparent to police officers. This problem becomes quite acute when police, pursuant to a valid but narrowly drawn search warrant, come upon an entire, illegal auto processing center, i.e., a chop shop, since nothing about an auto itself proclaims its illegal character. In this respect, autos are different from accumulations of white powder or plants possessing distinctive leaves or odors. Consequently, it could never be said that an auto, by itself, looks stolen. If that were the end of the matter, then the plain view doctrine could never apply in situations like the present case. However, we believe that the circumstances discovered upon entry to appellees’ premises were so strongly suggestive that the premises was not an honest auto body shop but, instead, an illegal chop shop, that the plain view doctrine was applicable and no further warrant was required.
Since the police were lawfully on the premises and because most of the items were in plain sight, there can be no valid reason for the search to have ended if probable cause existed to believe that those plainly visible objects were evidence of criminal activity. It is the nature of the plain view doctrine to authorize such an extension, once lawfully commenced. The initial lawful intrusion onto the premises penetrated appellees’ zone of privacy completely as to those objects in plain sight. That zone of privacy encompassed is the premises described inclusive of the individual objects thereon. Therefore, the police could appropriately stand next to any object on the premises after the initial intrusion for purposes of a closer inspection. See Washington v. Chrisman, supra, at 8-9.
The trial court acknowledged that the police “knew * * * what they had” from the moment they turned their lights on. The stolen auto, upon which disassembly had begun, was positioned next to an auto frame of the same year and model, with an engine, the transmission, and all necessary tools for working thereon positioned between them. The inference could reasonably be made that a switch of body and engine parts was in progress. At that point, the police had probable cause to believe the stripped-out auto was either an object utilized in a criminal process, i.e., a criminal tool, or another stolen auto. The police computer check of the stripped-out auto’s YIN revealed an incriminating title change from a blue-colored title, normally issued to salvage or stripped-out autos and rendering them subject to police inspection before resale, to a yellow-colored title which would allow resale without police inspection.4 The title to the stripped-out vehicle was registered in the name of a company known to be a title laun*309dry. The overall title change operation, which was illegal, indicated a pattern of organization commensurate with a larger scale of illegal activities. At this point, the police had far more than mere probable cause to believe that this was not a mere isolated stolen auto in an otherwise legitimate auto body shop, but that the entire property was in fact being used as a “chop shop.”
As previously noted, police observed a loose VIN plate and three VINs printed on an envelope. Both objects were lying on top of the tools, in an open tool box located between the two autos. Because of the proximity of the open tool box to the above autos and also because VIN plates and numbers are quite distinctive to trained officers, it cannot be doubted that the discovery followed from the legitimate presence of the officers around the two illegally possessed vehicles. A computer check showed that one of the three VINs on the envelope was listed to a reportedly stolen 1980 Oldsmobile Cutlass. The VIN plate was determined to be from another 1980 Oldsmobile Cutlass reported stolen. These VINs did not provide any absolute certainty that another stolen vehicle would be on the premises. However, under the circumstances, a reasonable police officer would have been warranted in assuming that there was probable cause to believe that these two other stolen vehicles, or parts thereof, could be found on the premises.
An engine and transmission were found lying between the subject vehicle and the stripped-out vehicle near the open tool box which contained the VIN plate and numbers. The engine and transmission were examined to determine whether they were parts of either of the stolen 1980 Oldsmobile Cutlasses from which the VIN plate had been removed or to which the VIN found on the envelope belonged. Both the engine and the transmission came back listed to appellee Ann Halczyszak. The number on the transmission matched one of the VINs found written on the envelope, issued in appellee’s name to a 1981 Buick Regal. It was most apparent from the circumstances that these parts were to be intermixed with the illegally titled stripped-out auto and stolen vehicle parts to create a single finished automobile. As such, they were criminal tools.
The police, at this point, had ample absolute, factual knowledge to conclude that the building was being used as a chop shop. Consequently, they had probable cause to believe that the other autos visible in the shop were stolen. They did not have certainty of knowledge that these autos were stolen, only excellent reasons to believe such were stolen. The 1973 Corvette, which was first observed by police as they entered the building, was in an area continually visible to police as they made their observations on the stolen and stripped-out vehicles. Since this partially disassembled vehicle was in plain sight, police would have been remiss had they not made a computer check of that auto’s VIN. Far from mere probable cause, this minimally intrusive test provided near certainty that the 1973 Corvette was a stolen vehicle, and thus evidence of a crime.
*310The police seized unidentified Chevrolet Camaro parts which were found stacked together next to the stolen 1973 Corvette. They included the entire sheet metal body parts, doors, bumpers, trunk lid, grill assembly and complete interior. We note that police testimony established the lack of all identifying numbers and that such is a normal condition of these particular auto parts. It is imperative that the police have a factual basis, at the time of seizure, to justify their conclusion that these Camaro parts were stolen. To allow the mere presence of the parts in a chop shop to support their seizure under the plain view doctrine would, in our view, imply that criminal circumstances are sufficient to justify the seizure of objects, which objects are indistinguishable from those legitimately possessed. Accordingly, we affirm the court of appeals as to the suppression of the Camaro parts.
Police testimony was that most of the tools ultimately seized were said to have been found in the area of the subject of the warrant. The trial record developed an accurate picture as to the open tool box, in which was discovered the VIN plate, and several socket sets which were described as lying immediately near the disassembly operation. The tools’ proximity to the stolen and stripped-out vehicles, where disassembly had been initiated, suggests irresistibly that the tools in the tool box and the socket sets were used in illegally changing the body parts. Unfortunately, the record is not well developed with respect to the remaining tools seized, and each tool or collection thereof ought to be separately analyzed. We are not apprised which other tools were discovered in the same immediate vicinity or whether other tool containers were open or closed. It should be inquired below on remand where the other tools were found, in what way were they used in this criminal enterprise and how their use, if illegal, was immediately apparent as such to the police.
When the police determined to look outside the building, they were in possession of a VIN and VIN plate from individual 1980 Oldsmobile Cutlasses reported as stolen. Consequently, there may have been probable cause to extend the search to the automobiles observed to be blocking the bay entrances and to other parts of vehicles nearby. However, the record does not fully develop the justification of police movement from inside the building to the outside premises, and the plain view exception is not obvious in its application to those objects so observed.
We, therefore, remand the cause to the trial court for a more thorough inquiry of the seizure of objects discovered outside the building as well as those tools not specifically excepted above. All other seizures are upheld. The decision of the court of appeals regarding that vehicle which is the subject of the warrant is affirmed and the remainder of that decision is reversed.

Judgment affirmed in part and reversed in part.

*311Locher, Douglas and Wright, JJ., concur.
Celebrezze, C.J., concurs in part and dissents in part.
Sweeney, J., dissents with opinion.
C. Brown, J., dissents without opinion.

 See, e.g., Comment, “Inadvertence”: The Increasingly Vestigial Prong of the Plain View Doctrine (1980), 10 Memp. St. U. L. Rev. 399, 401-402; Comment, “Plain View” — Anything But Plain: Coolidge Divides the Lower Courts (1974), 7 Loy. L.A.L. Rev. 489. For cases showing a refusal to apply Coolidge, see, e.g., United States v. Bradshaw (C.A.4, 1974), 490 F. 2d 1097, 1101, at fn. 3; United States v. Vargas (C.A.2, 1980), 621 F. 2d 54, 56, certiorari denied (1980), 449 U.S. 854; United States v. Smollar (S.D. N.Y. 1972), 357 F. Supp. 629.


 Andresen v. Maryland (1976), 427 U.S. 463; Payton v. New York (1980), 455 U.S. 573, 587; Colorado v. Bannister (1980), 449 U.S. 1 (per curiam); Washington v. Chrisman (1982), 455 U.S. 1; Texas v. Brown (1983), 460 U.S. 729, 741, joined by Justices Powell and Blackmun on this issue, at 746. See, also, cases collected in Comment, “Plain View” — Anything But Plain: Coolidge Divides the Lower Courts, supra, at 505-506, fn. 121, for a list of lower courts which have adopted the probable cause standard for the immediately apparent requirement.


 Cotton v. United States (C.A.9, 1967), 371 F. 2d 385, 392; United States v. Graham (C.A.6, 1968), 391 F. 2d 439, 443, certiorari denied (1968), 393 U.S. 941; United States v. *306Johnson (C.A.5, 1970), 431 F. 2d 441. The above cases involved opening a car door to retrieve the VIN on the inside edge of the door. See, also, United States v. Powers (C.A.4, 1971), 439 F. 2d 373, 375; United States v. McCambridge (C.A.1, 1977), 551 F. 2d 865; United States v. Kitowski (C.A.11, 1984), 729 F. 2d 1418, 1421.


 See testimony of Detective Saggio, Transcript of Proceedings, at 350-352.